DETAILED ACTION
1.	Claims 1-20 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/10/19 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the IDS as to the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
i)	The terms "high pressure” and “high temperature" in claim 9 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This further applies to claims 12-15, 17-18, and 20.
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. U.S. Patent No. 4907442, hereafter J, in view of Safonov et al. U.S. Patent Publication No. 2018/0306016, hereafter S.

Regarding Claim 1: The reference discloses A method for modeling a characteristic of a subsurface region, comprising: 
a) establishing parameters for a numerical model using characteristics associated with a subsurface region; (J. Column 4, Lines 1-9, “Any material having a natural or simulated fracture is envisioned as being useful in the practice of the present invention, so long as the fracture faces are conductive. For example, to simulate an actual rock fracture for modeling purposes, a fracture may be formed from a pair of aluminum blocks, with the aperture of this simulated fracture set as desired.”)
b) obtaining at least one core sample from the subsurface region; (J. Column 8, Lines 1-8, “To fabricate the simulated rough fracture, a sand stone core sample was ground up and sieved. Sand with grain sizes between 0.0025 and 0.0059 in. was glued to one set of aluminum blocks, and sand with grains sizes between 0.0059 and 0.0117 in. was glued to another set of aluminum cores. Tests were conducted using the procedures described in Example 1…”)
c) determining physical characteristics of the at least one core sample; (J. Column 2, Lines 46-56, “According to the present invention, for a fractured material, there is provided a method for determining fluid saturation within a fracture having at least first and second fracture faces comprising the steps of establishing a functional relationship between fluid saturation and capacitance for a multiple component fluid, passing the fluid between the fracture faces, measuring capacitance between the fracture faces and determining fluid saturation from the capacitance measurement and the relationship so established.”)
d) creating a fracture on the at least one core sample; (J. Column 2, Lines 46-56, “According to the present invention, for a fractured material, there is provided a method for determining fluid saturation within a fracture having at least first and second fracture faces comprising the steps of establishing a functional relationship between fluid saturation and capacitance for a multiple component fluid, passing the fluid between the fracture faces, measuring capacitance between the fracture faces and determining fluid saturation from the capacitance measurement and the relationship so established.”)
e) performing physical experiments on the at least one fractured core sample; (J. Column 2, Lines 46-56, “According to the present invention, for a fractured material, there is provided a method for determining fluid saturation within a fracture having at least first and second fracture faces comprising the steps of establishing a functional relationship between fluid saturation and capacitance for a multiple component fluid, passing the fluid between the fracture faces, measuring capacitance between the fracture faces and determining fluid saturation from the capacitance measurement and the relationship so established.”)
f) determining physical characteristics of the at least one fractured core sample; (J. Column 2, Lines 46-56, “According to the present invention, for a fractured material, there is provided a method for determining fluid saturation within a fracture having at least first and second fracture faces comprising the steps of establishing a functional relationship between fluid saturation and capacitance for a multiple component fluid, passing the fluid between the fracture faces, measuring capacitance between the fracture faces and determining fluid saturation from the capacitance measurement and the relationship so established.”)
g) comparing the physical characteristics determined in steps (c) and (f); (J. Column 6, Lines 31-37, “A capacitance versus fluid saturation calibration was performed with the fracture volume at 3 cc. The fracture was first filled with the brine solution and capacitance measured. This was the 100% water saturation value. Thereafter, capacitance data were taken at several different volumes of brine and decane in the fracture.”)
i) performing a water invasion experiment on the at least one fractured core sample; and (J. Column 6, Lines 31-37, “A capacitance versus fluid saturation calibration was performed with the fracture volume at 3 cc. The fracture was first filled with the brine solution and capacitance measured. This was the 100% water saturation value. Thereafter, capacitance data were taken at several different volumes of brine and decane in the fracture.”)
J does not explicitly recite 
h) adjusting the numerical model parameters based on the comparison of step (g); 
j) calibrating the numerical model parameters based on the water invasion experiment. 
	However S recites 
h) adjusting the numerical model parameters based on the comparison of step (g); (S. [0091] “As an example, one or more criteria may be applied in the comparison by the comparison block 640 to decide whether one or more additional scenarios are to be considered, for example, by looping back to the input block 616, which can include adjusting one or more parameter values to define another scenario for simulation, etc. In such an example, the comparison block 640 may compare the additional scenario or scenarios to one or more prior scenarios, which can include the baseline scenario.”)
j) calibrating the numerical model parameters based on the water invasion experiment. (S. [0091] “As an example, one or more criteria may be applied in the comparison by the comparison block 640 to decide whether one or more additional scenarios are to be considered, for example, by looping back to the input block 616, which can include adjusting one or more parameter values to define another scenario for simulation, etc. In such an example, the comparison block 640 may compare the additional scenario or scenarios to one or more prior scenarios, which can include the baseline scenario.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the computer modeling system of S with the modeling system of J in order to, as per S [0057] As an example, a method can include improving hydrocarbon reservoir productivity through optimization of fracture conductivity of proppant by evaluating multiple fracture properties through numerical modeling on three-dimensional fracture models.

Regarding Claim 2: The reference discloses The method of claim 1, wherein step (j) comprises adjusting the numerical model parameters to achieve a permeability fitting between the numerical model and physical experiment results. (S. [0024] “As an example, a core sample may be analyzed to determine petrophysical data.  For example, analyses of a core sample may provide measurements of porosity, grain density, horizontal and vertical ermeability, fluid saturation, etc.” [0106] “As an example, an optimization may aim to provide an optimal effective permeability of a proppant pack in a fracture over a period of time, which may, in turn, provide for a tailored or optimal production curve for a well.  In such an example, phenomena such as pressure on a proppant pack due to surrounding formation, due to hydrocarbon reservoir hydrocarbon pressure, etc. may be taken into account.” [0120] “As an example, two-way coupling between simulators can allow for permeability updating of a reservoir model at one or more time-steps, as well as, for example, updating of mechanical properties in a geomechanics model, for example, to account for effects such as changing saturations and water softening.”)
	See motivation for claim 1.

Regarding Claim 3: The reference discloses The method of claim 1, further comprising establishing relationship charts or formulas associating the numerical model parameters and the physical experiment parameters. (J. Figure 2. See also at least S. Figure 12)

Regarding Claim 4: The reference discloses The method of claim 1, wherein performing physical experiments on the at least one fractured core sample comprises inserting a proppant material in a fracture of the core sample. (S. “[0022] While the aforementioned framework refers to "cores", it can also analyze materials such as proppant as well as interactions between proppant, chemicals, fluids, etc. Proppant can be sized particles mixed with fracturing fluid to hold fractures open after a hydraulic fracturing treatment.  Proppant may include naturally occurring sand grains, man-made or specially engineered particles such as, for example, resin-coated sand or high-strength ceramic materials like sintered bauxite.  Proppant materials can be sorted for size and sphericity to provide an efficient conduit for production of fluid from a reservoir to a wellbore.”)
See motivation for claim 1.

Regarding Claim 5: The reference discloses The method of claim 1, wherein step (a) comprises extracting factors associated with water invasion of the subsurface region prior to establishing the parameters for the numerical model. (J. Column 8, Lines 7-10, “Tests were conducted using the procedures described in Example 1, with the exception that, in this example, decane was employed as the initial "wetting" fluid. Data obtained using the small grain size simulated fracture are presented in Table 3 and data obtained using the large grain size simulated fracture are presented in Table 4.” See Tables 3 and 4.)

Regarding Claim 6: The reference discloses The method of claim 1, wherein performing physical experiments on the at least one fractured core sample comprises dividing the core sample into at least two pieces. (J. Column 8, Lines 7-10, “Tests were conducted using the procedures described in Example 1, with the exception that, in this example, decane was employed as the initial "wetting" fluid. Data obtained using the small grain size simulated fracture are presented in Table 3 and data obtained using the large grain size simulated fracture are presented in Table 4.” See Tables 3 and 4.)

Regarding Claim 7: The reference discloses The method of claim 1, wherein multiple core samples are obtained from the subsurface region and each core sample is used in carrying out steps (c) thru (j). (S. Figure 1, elements 130 and 140. [0023] As to core analysis, FIG. 1 shows an example of a process 100 along with graphical representations of a core 120 from a subsurface formation 101.  The process includes cutting a cylindrical core 102; removing the cylindrical core 104; cutting (e.g., "slabbing" or "plugging") the cylindrical core 106, for example, to provide a slab sample (see, e.g., the slab sample 130) and/or one or more plug samples (see, e.g., the plug sample 140); and analyzing the one or more samples 108.  As illustrated, a cut parallel to the longitudinal axis can expose a planar surface of the core 120 to provide the slab sample 130, which may then be analyzed (e.g., as to layers, lithology, etc.).”)
See motivation for claim 1.

Regarding Claim 8: The reference discloses The method of claim 1, wherein performing physical experiments on the at least one fractured core sample comprises disposing the sample in a vessel. (J. Figure 1, element 1, flow cell assembly. Column 4, Lines 60-63, “As may be comprehended from FIG. 1, the preferred system advantageously comprises a flow cell assembly 1, for mounting the fractured material 37 therein…”)

Regarding Claim 9: The reference discloses The method of claim 8, wherein the vessel is configured to subject the at least one fractured core sample to at least one of: high pressure, high temperature, or water invasion. (J. Figure 1, element 1, flow cell assembly. Column 4, Lines 60-63, “As may be comprehended from FIG. 1, the preferred system advantageously comprises a flow cell assembly 1, for mounting the fractured material 37 therein…” See 112 rejection above.)

Regarding Claim 10: The reference discloses The method of claim 1, wherein performing physical experiments on the at least one fractured core sample comprises subjecting the sample to gas invasion. (J. Column 5, Lines 8-10, “As indicated in FIG. 1, the fluidic system includes fluid supply tanks 3 and 4, an inert gas supply 5 for pressurizing the system…”)

Regarding Claim 11: The reference discloses The method of claim 1, wherein performing a water invasion experiment on the at least one fractured core sample comprises subjecting the sample to fluid from the subsurface region. (J. Column 6, Lines 24-37, “Supply tank 3 was filled with a brine containing 10% NaCl by weight. Tank 4 was filled with decane for oil-phase simulation. The core cell and test fluids were heated overnight to the same constant temperature (29 C.). This was done since any temperature difference or temperature change between the core cell and the fluids will affect the capacitance readings. A capacitance versus fluid saturation calibration was performed with the fracture volume at 3 cc. The fracture was first filled with the brine solution and capacitance measured. This was the 100% water saturation value. Thereafter, capacitance data were taken at several different volumes of brine and decane in the fracture.” Examiner also notes [0031] of S.)

Regarding Claim 12: See rejection for claim 1 and 9.

Regarding Claim 13: See rejection for claim 2.

Regarding Claim 14: See rejection for claim 3.

Regarding Claim 15: See rejection for claim 4.

Regarding Claim 16: See rejection for claim 5.

Regarding Claim 17: See rejection for claim 6.

Regarding Claim 18: See rejection for claims 1 and 7-9.

Regarding Claim 19: See rejection for claim 10.

Regarding Claim 20: See rejection for claim 1 and 9.
Conclusion
6. 	All Claims are rejected.		

7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	i)	Harrison et al. U.S. Patent Publication No. 2016/0040533 which is directed to a similar concept of simulation and modeling with fluid and fracturing in wells.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney, can be reached at (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 

SAA




October 23, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2147